t c memo united_states tax_court craig p mowry and cricket u mowry petitioners v commissioner of internal revenue respondent docket no filed date doug s chiapuzio for petitioners amy b ulmer for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and penalties due from petitioners as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure --- dollar_figure dollar_figure before the filing of the petition respondent issued a supplement to the notice_of_deficiency withdrawing the accuracy-related_penalties originally determined against petitioners for the years in issue after concessions the issues for decision are whether petitioners are required to include in income for the years in issue flowthrough income from mowry rebar inc mowry rebar an s_corporation in which petitioner craig mowry petitioner owned an interest if petitioners are required to include income from mowry rebar whether mowry rebar is entitled to additional deductions for the years in issue and whether petitioners are liable for the addition_to_tax under sec_6651 for filing their income_tax return late for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in oregon when they filed their petition mowry rebar petitioner and his brother geoff mowry g mowry incorporated mowry rebar in oregon in date from the date of incorporation and during the years in issue petitioner owned of the shares of mowry rebar and g mowry owned rebar is a product mixed with concrete to make concrete stronger mowry rebar was a construction company that specialized in manufacturing rebar to customer specifications and installing the product at jobsites it elected to be treated as an s_corporation for federal_income_tax purposes when petitioner and g mowry incorporated mowry rebar they agreed that distributions would be proportional to their ownership shares petitioner g mowry and g mowry’s spouse michele mowry m mowry were the directors of mowry rebar and each participated in the company’s business g mowry served as mowry rebar’s president m mowry served as corporate secretary and petitioner served as vice president g mowry directed the administrative aspects of mowry rebar’s business he did the bidding for large projects and he oversaw payments to vendors and employees m mowry was mowry rebar’s office manager she and g mowry were responsible for managing the company’s bookkeeping and accounting petitioner’s work for mowry rebar primarily involved managing operations in the field he spent most of his working hours at jobsites when he was in the company’s office he did some billing and some bidding for smaller projects petitioner received compensation as an employee of mowry rebar for the years in issue cricket mowry petitioner wife was also an employee of mowry rebar she worked on matters relating to payroll and sometimes she had other bookkeeping duties as requested by m mowry for years prior to the years in issue mowry rebar filed forms 1120s u s income_tax return for an s_corporation and issued schedules k-1 shareholder’s share of income deductions credits etc for g mowry and petitioner these filings reflect that the shareholders received cash distributions from mowry rebar proportional to their stock ownership schedules k-1 prepared for reflect that g mowry and petitioner received distributions of dollar_figure and dollar_figure respectively schedules k-1 for reflect that g mowry and petitioner received distributions of dollar_figure and dollar_figure respectively for years prior to the years in issue mowry rebar claimed deductions for depreciation expenses it claimed depreciation_deductions of dollar_figure for and dollar_figure for and for each of those years it filed form_4562 depreciation and amortization which identified the items of property being depreciated developments in date petitioner wife went on bed rest and another employee took over her duties at mowry rebar while on bed rest she continued to receive paychecks as a salaried employee of the company petitioner continued in his employment at mowry rebar during in that year he began to examine more closely the administration of the company’s business in july or date petitioner noticed that certain credits cards in his name which he maintained for business purposes were being used without his authorization to pay personal expenses of g and m mowry’s children shortly thereafter he reviewed the company’s quickbooks records and he determined that numerous items including handwritten checks drawn on the company’s bank accounts had not been entered into the accounting_records he also obtained and reviewed online banking statements for the company’s bank accounts he determined that during the years in issue g mowry and m mowry had been making substantial check and atm withdrawals from mowry rebar’s bank accounts without his knowledge in the fall of mowry rebar’s business began to struggle petitioner received calls from mowry rebar’s vendors who had tried unsuccessfully to contact g mowry or m mowry regarding payments that they were owed and wanted to know when they would be paid mowry rebar had trouble paying its employees and some company checks were returned petitioner had multiple discussions with g mowry and m mowry about the company’s cashflow problems they told him that they were working on getting more money into the business during the fall of petitioner became frustrated with the progress of mowry rebar’s business and the discussions that he was having with g mowry on date petitioner sent g mowry an email stating that if g mowry would not help him to try to fix the business then petitioner would have no choice but to resign and sell his shares to g mowry for dollar_figure g mowry responded that he would accept that offer effective immediately petitioner wife received her final paycheck from mowry rebar dated date for the pay_period november to on date petitioner completed some tasks for ongoing projects and then quit his work for mowry rebar he began working for a new company a competitor of mowry rebar shortly after thanksgiving of he never received payment from g mowry for his shares of mowry rebar petitioners’ tax reporting for years in issue petitioners filed joint federal_income_tax returns for the years in issue on or around date petitioners filed their return for they timely filed their return which was signed electronically date petitioners attached schedules e supplemental income and loss part ii income or loss from partnerships_and_s_corporations to their returns for the years in issue on the schedules e petitioners listed mowry rebar as an s_corporation in which they held an interest they did not report any items of income or loss from mowry rebar for the years in issue for each year the line on schedule e for reporting mowry rebar’s income or loss was left blank petitioners also attached to their returns for the years in issue forms notice of inconsistent treatment or administrative_adjustment_request aar relating to petitioner’s interest in mowry rebar on the forms petitioners notified respondent that petitioner had not received schedules k-1 from mowry rebar substitutes for returns for mowry rebar and notice_of_deficiency mowry rebar did not file forms 1120s or issue schedules k-1 for the years in issue a revenue_agent for respondent conducted an examination and prepared substitutes for returns pursuant to sec_6020 to determine mowry rebar’s taxable receipts the revenue_agent summoned and reviewed the company’s banking records and conducted a bank_deposits analysis for each year the revenue_agent also reviewed banking records mowry rebar’s general ledger and available employment_tax returns to determine the company’s allowable deductions on the substitute for return for each year respondent allowed deductions for employee salaries and wages and other identified business_expenses the revenue_agent did not determine any allowable deductions for depreciation expenses the allowed deductions were subtracted from taxable receipts to determine mowry rebar’s distributable_net_income for the years in issue as shown on the substitutes for returns the revenue_agent allocated the company’s distributable_net_income as ordinary_income to petitioner and g mowry according to their and ownership shares respectively the revenue_agent also analyzed the shareholders’ distributions for the years in issue for he determined that g mowry received distributions of dollar_figure and petitioner received distributions of dollar_figure for he determined that g mowry received distributions of dollar_figure and petitioner received distributions of dollar_figure the revenue_agent prepared basis computation worksheets for petitioner’s shares of mowry rebar and he determined that petitioner was not required to include the distributions that he received in gross_income for the years in issue because the amounts did not exceed his stock basis the notice_of_deficiency issued to petitioners determined increases to their schedule e flowthrough income for the years in issue reflecting the determinations set forth in the substitutes for returns prepared for mowry rebar respondent conceded after the commencement of this case that certain deposits included as taxable_income in the revenue agent’s bank_deposits analyses for mowry rebar were nontaxable receipts i burden_of_proof opinion generally the taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 in cases of unreported income the commissioner bears the initial burden of producing evidence linking the taxpayer with the receipt of funds before the general presumption of correctness attaches to a determination 774_f2d_932 9th cir once the commissioner meets this burden of production the burden of persuasion remains with the taxpayer to prove that the commissioner’s deficiency calculations were arbitrary or erroneous id mowry rebar failed to file income_tax returns or to maintain adequate books_and_records for the years in issue respondent’s revenue_agent obtained banking records and conducted bank_deposits analyses to determine the company’s distributable_net_income bank_deposits are prima facie evidence of income and the bank_deposits method has been recognized as an acceptable method of computing unreported income 96_tc_858 aff’d 959_f2d_16 2d cir 64_tc_651 aff’d 566_f2d_2 6th cir in computing mowry rebar’s net_income the revenue_agent identified nontaxable deposits and allowed deductions for certain substantiated expenses see 102_tc_632 explaining that the commissioner must take into account any known nontaxable source_of_income or deductible expense respondent conceded additional nontaxable deposits in the stipulations in petitioners’ posttrial briefs they do not dispute respondent’s computations of mowry rebar’s taxable deposits for the years in issue respondent has satisfied the burden of production with respect to the unreported income items at issue petitioners contend that the income determined for petitioner ie of mowry rebar’s net_income for each of the years in issue should not be attributable to him they also contend that the revenue_agent erred in failing to allow mowry rebar additional deductions for depreciation expenses with respect to these contentions petitioners bear the burden_of_proof see rule a 503_us_79 ii petitioner’s interest in mowry rebar generally an s_corporation is not subject_to federal_income_tax sec_1363 like a partnership it is a conduit income flows through it to its shareholders see 531_us_206 shareholders of an s_corporation are required to report and pay taxes on their pro_rata shares of the s corporation’s taxable_income sec_1366 sec_1_1366-1 income_tax regs a qualifying small_business_corporation must affirmatively elect to be treated as an s_corporation for federal_income_tax purposes sec_1361 sec_1362 sec_1361 defines a small_business_corporation as a domestic_corporation which must satisfy a number of requirements including not having more than class of stock see sec_1361 generally a corporation will be treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 income_tax regs once an eligible_corporation elects s_corporation status that election is effective for the tax_year for which it is made and for all succeeding tax years until it is terminated sec_1362 sec_1362 provides that an election shall be terminated automatically whenever the corporation ceases to qualify as a small_business_corporation the parties do not dispute that when petitioner and g mowry organized mowry rebar they intended and agreed to create one class of stock petitioner testified that he and g mowry agreed that all distributions would be proportional to their stock ownership and tax filings for years before the years in issue reflect that their stock had equal rights to distributions mowry rebar elected to be treated as an s_corporation for years before the years in issue it filed forms 1120s and issued schedules k-1 to petitioner reflecting his pro_rata shares of the company’s taxable_income petitioners contend that mowry rebar’s election to be treated as an s_corporation was terminated during the years in issue because it ceased to be a small_business_corporation specifically they contend that beginning in mowry rebar no longer satisfied the requirement that it have only one class of stock g mowry withdrew large sums of money from mowry rebar’s bank accounts during the years in issue without petitioner’s knowledge and the revenue agent’s computations show that g mowry and petitioner received distributions for the years in issue that were not proportional to their stock ownership petitioners argue that these substantially disproportionate distributions appear to create a preference in distributions and effectively a second class of stock they contend that mowry rebar should be treated as a c_corporation and that petitioner should be taxed only on distributions that he received which they contend should be treated as dividends in determining whether a corporation has more than one class of stock we consider the rights granted to shareholders in the corporation’s organizational documents and other binding agreements between shareholders the regulations provide that t he determination of whether all outstanding shares of stock confer identical rights is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1_1361-1 income_tax regs we held in minton v commissioner tcmemo_2007_372 aff’d 562_f3d_730 5th cir that evidence of distributions paid to one shareholder and not to others over the course of multiple years was insufficient on its own to establish that a separate class of stock was created we concluded that the taxpayer had failed to prove that a binding agreement existed that granted the shareholder in question enhanced or disproportionate rights to distribution and liquidation proceeds as required by sec_1_1361-1 and i income_tax regs we found that at most there had been an informal oral understanding among the board members shareholders and there was no evidence that the directors or shareholders ever took formal corporate action to implement that understanding minton v commissioner slip op pincite the original operative agreement between mowry rebar’s shareholders was that distribution rights for each of their shares would be identical petitioner testified that he and g mowry never discussed changing the agreement regarding distributions and during the years in issue his understanding continued to be that distributions should be proportional to stock ownership the record reflects that the shareholders in this case never reached or even considered a new binding agreement that would change their relative rights to distributions petitioners argue that g mowry’s withdrawals effectively changed the shareholders’ agreement by majority action however nothing in the record indicates that g mowry intended to act as mowry rebar’s majority shareholder to grant himself rights to disproportionate distributions petitioners offered no evidence of any actions taken at the corporate level to redefine shareholders’ rights or issue a new class of stock for mowry rebar they have not established that a unilateral change_of the kind described ie the creation of a new class of stock would be allowable under the provisions governing oregon corporations see sec_1_1361-1 income_tax regs providing that the determination as to whether stock confers identical rights to distribution and liquidation proceeds is made in part based on applicable state law petitioners contend that we should regard the substance of the actions taken by g mowry as creating a second class of stock the shareholders chose to organize and operate mowry rebar with one class of stock and before the years in issue the company’s and the shareholders’ tax obligations were determined on the basis that mowry rebar had elected to be treated as an s_corporation petitioners’ own tax returns for the years in issue identified mowry rebar as an s_corporation generally taxpayers are bound by the form of the transaction that they choose unless they can provide strong_proof that the parties intended a different transaction in substance 294_f2d_52 9th cir aff’g 34_tc_235 see also vandenbosch v commissioner tcmemo_2016_29 at there is no proof that either petitioner or g mowry intended an arrangement different from that which they agreed to and reported consistently on their tax filings in short g mowry’s withdrawals during the years in issue do not establish that he held a different class of stock with disproportional distribution rights petitioners failed to show that there were any changes to mowry rebar’s governing provisions see sec_1_1361-1 income_tax regs they have failed to carry their burden of proving that the company’s election to be treated as an s_corporation terminated during the years in issue under sec_1362 petitioners contend alternatively that on or about date petitioner sold his stock in mowry rebar to g mowry and that no allocation of the company’s income should be made to him after that date petitioner testified about an email exchange in which he stated that he would resign and sell his shares for dollar_figure if g mowry did not help him resolve mowry rebar’s problems he testified that g mowry responded without further discussion that he would accept petitioner’s offer petitioner performed no work for mowry rebar after date a sale generally occurs when there is a transfer of property for money or a promise to pay money 87_tc_56 citing 380_us_563 moreover to be recognized for federal tax purposes a sale must transfer beneficial_ownership as opposed to bare_legal_title of the subject property from the purported seller to the purported purchaser see 71_tc_346 r ecord ownership of stock standing alone is not determinative beneficial_ownership is the controlling factor aff’d 652_f2d_65 9th cir the email exchange that petitioner described in his testimony reflects an informal agreement to sell his shares however petitioners provided no evidence that a sale actually occurred in or that legal or beneficial_ownership of the shares was ever transferred to g mowry petitioner testified that g mowry never paid him for his shares and petitioners did not report a sale of stock on their return for they continued to list mowry rebar as an entity in which they held an interest that petitioner quit his employment with mowry rebar does not necessarily indicate that he ceased to hold his ownership_interest in the company petitioners failed to establish that mowry rebar was no longer an s_corporation for federal tax purposes or that petitioner disposed of his stock in mowry rebar during the years in issue because petitioners have failed to carry their burden_of_proof with respect to these issues we sustain respondent’s determination that petitioner should be allocated of mowry rebar’s net_income for all of each of the years in issue iii depreciation_deductions to the extent that petitioner is allocated income from mowry rebar petitioners contend that the revenue_agent erred in not allowing deductions for mowry rebar for depreciation mowry rebar claimed deductions for depreciation for previous years the revenue_agent testified that he had access to mowry rebar’s and returns and was aware of the depreciation_deductions shown on them sec_167 provides that a reasonable depreciation deduction may be allowed for the exhaustion wear_and_tear of property used in a trade_or_business petitioners contend that by failing to determine depreciation_deductions for the years in issue the revenue_agent ignored the method_of_accounting regularly employed by the taxpayer see 92_tc_661 regardless of the method_of_accounting employed taxpayers are required to substantiate their entitlement to any deductions indopco inc v commissioner u s pincite 292_us_435 with respect to the depreciation deduction a taxpayer must show that the depreciable_property was used in a trade_or_business and establish its depreciable basis its useful_life or recovery_period and its previously allowable_depreciation see eg 105_tc_324 when reconstructing mowry rebar’s net_income the revenue_agent allowed deductions for business_expenses substantiated by the records that he had available he testified that he was not provided with any direct information regarding depreciation expenses at trial and on brief petitioners cited only mowry rebar’s returns for previous years to support their contention that the company should be entitled to similar deductions for the years in issue petitioners have not described any depreciable_property used in the business or provided necessary information about the property for the years in issue that would enable respondent or this court to determine the amounts of the allowable deductions petitioners themselves have not calculated the deduction amounts to which they contend mowry rebar is entitled evidence of a deduction claimed for previous years is insufficient to substantiate the taxpayer’s entitlement to the same deduction for years under review see 113_tc_158 e ach taxable_year stands on its own and must be separately considered petitioners failed to provide any evidence of depreciation allowable as deductions for the years in issue they have not met their burden of proving that mowry rebar is entitled to depreciation_deductions iv belated theft_loss claim petitioners contend in their seriatim reply brief that the revenue_agent should have allowed mowry rebar a theft_loss deduction under sec_165 for the distributions withdrawals taken by g mowry in excess of what would have been a pro_rata distribution amount petitioner testified that he told the revenue_agent during the examination that g mowry had stolen or embezzled money from mowry rebar petitioners did not raise the issue of a theft_loss deduction in the petition at trial or in their opening brief generally a party may not raise an issue for the first time on brief if our consideration of the issue would surprise and prejudice the opposing party see 116_tc_450 84_tc_191 aff’d 796_f2d_116 5th cir by raising the theft_loss issue in their final seriatim brief petitioners have given respondent no opportunity to respond under these circumstances respondent would be prejudiced if we considered the issue petitioners’ argument that mowry rebar is entitled to a theft_loss deduction is therefore untimely even if petitioners’ new argument were timely they have not proven that mowry rebar suffered a theft_loss deductible under sec_165 for the years in issue to qualify for a theft_loss deduction a taxpayer must prove the occurrence of a theft under the law of the jurisdiction in which the claimed loss occurred 34_tc_688 the amount of the theft_loss 46_tc_161 and the date the taxpayer discovered the theft_loss sec_165 34_tc_59 see also river city ranches ltd v commissioner tcmemo_2003_150 aff’d in part rev’d in part and remanded 401_f3d_1136 9th cir generally a loss arising from theft is treated as sustained during the year in which the taxpayer discovers it sec_1_165-1 income_tax regs however a theft_loss will not be treated as sustained in the year of discovery if there still exists a claim to reimbursement with respect to which there is reasonable_prospect_of_recovery id see also vincentini v commissioner tcmemo_2009_255 supplementing tcmemo_2008_271 aff’d 429_fedappx_560 6th cir petitioners have not established that g mowry’s withdrawals constituted theft or the year in which the purported theft_loss was sustained for purposes of the deduction petitioners did not discuss the elements of theft or any related crime under oregon state law see 540_f2d_448 9th cir aff’g 61_tc_354 petitioner testified that he discovered the withdrawals in but petitioners have not shown that during there no longer remained any reasonable_prospect_of_recovery we conclude that on the record before us petitioners would be unable to satisfy their burden_of_proof with respect to the claimed theft_loss deduction v late-filing addition_to_tax sec_6651 imposes an addition_to_tax for filing a return late the commissioner has the burden of production with respect to penalties and additions to tax sec_7491 which has been met in this case by the stipulation once the commissioner shows that a taxpayer’s return was filed late the taxpayer bears the burden of showing that the failure_to_file timely was due to reasonable_cause and not due to willful neglect see sec_6651 116_tc_438 petitioners stipulated that they filed their return late for and they did not address the late-filing addition_to_tax at trial or on brief they offered no evidence or argument that their failure_to_file timely was due to reasonable_cause we sustain respondent’s determination of the addition_to_tax under sec_6651 we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
